                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

MATTHEW L. SR.,                                                        Case No. 6:17-cv-01502-MA

                       Plaintiff,                                         ORDER FOR EAJA FEES
       v.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                       Defendant.

MARSH, Judge

       On September 17, 2018, Plaintiff Matthew L. Sr. 1 filed an Application for Fees Pursuant to

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), seeking an award of fees in the amount of

$4,853.69. (ECF No. 19). The Government does not oppose the Application.

       It is ORDERED that attorney fees in the amount of $4,853.69 are awarded to Plaintiff

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. There are no costs or expenses. The

attorney fees shall be paid to Plaintiffs attorney, subject to verification that Plaintiff has no debt

        1
        In the interest of privacy, this Order uses only the first name and the initial of the last
name of the non-governmental party in this case.




1 - ORDER FOR EAJA FEES
which qualifies for offset against the awarded fees, pursuant to the Treasury Offset Program as

discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney, Merrill

Schneider, and mailed to him at P.O. Box 14490, Portland, Oregon, 97293. If Plaintiff has a

qualifying debt, then the check for any remaining funds after offset shall be made out to Plaintiff and

mailed to Plaintiffs attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATED this_:/_ day of October, 2018.




                                                        /41~~,?tr~
                                                       Malcolm F. Marsh
                                                       United States District Judge




2 - ORDER FOR EAJA FEES
